Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 9, 2020 and December 14, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the claim recites “different electrodes” then recites “wherein an ionomer layer of the electrolyte membrane comprises: an adjacent electrode”. Recitation of “adjacent electrode” is indefinite as it is unclear if Applicant is attempting to recite the previously set forth “different electrodes” or a separate and distinct feature. Additionally, it is unclear how the ionomer layer can include an electrode as presented. The instant disclosure does not provide an embodiment wherein the ionomer layer “includes” and electrode. The disclosure provides that the membrane electrode assembly includes, for example, an ionomer layer sandwiching a reinforcing layer on both sides and this MEA has electrode disposed adjacent thereto (see Fig. 4, 9, 11). The “first layer” and “second layer” recited in the figures are ionomer layers (see instant [0039] for example). The claim then goes on to state that the ionomer layer further includes “a first layer having at least a same cross-sectional area as that of the adjacent electrode;  a reinforcing layer;  and a second layer stacked at a side of the first layer, the second layer having at least the same cross-sectional area as that of the reinforcing layer”. This recitation is indefinite as it is not clear how each of these layers can be includes in the single ionomer layer in view of the instant disclosure. The disclosure provides that the MEA includes all such features but does not support a showing wherein the ionomer layer includes them. Revision is required. 

Regarding Claim 3, the claim recites “the electrolyte membrane comprises an ionomer layer”. Recitation of “an ionomer layer is indefinite as it is unclear if Applicant is attempting to introduce a second ionomer or recalling the previously recited ionomer layer of Claim 1. 

Regarding Claim 4, the claim recites “both surfaces of the adjacent electrode and the electrolyte membrane”. This recitation is indefinite as Claim 1 indicates that the adjacent electrode is part of the electrolyte membrane when stating “an ionomer layer of the electrolyte membrane comprises an adjacent electrode”. It is unclear how the electrode can be both a part of the membrane and separate from the membrane as stated in Claim 4. 

Claim 2 is rejected as depending from Claim 1. 
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090155662 by Durante et al (hereinafter Durante). 

Regarding Claim 1, Durante discloses an MEA including a polymer electrolyte membrane between opposing anode and cathodes (110, 61, 62  Fig. 6 [0035], [0048] teaching the claimed “an electrolyte membrane stacked between different electrodes”). The PEM includes an ionomer layer (13 Fig. 4 for example [0036] teaching the claimed “an ionomer layer of the electrolyte membrane”). The PEM also includes an ion exchange material on either side of the ionomer (12 Fig. 4 [0037] teaching the claimed “a first layer, a second layer”) and a composite membrane (21 Fig. 4 [0038] teaching the claimed “a reinforcing layer”). In view of the 112b above in light of the instant disclosure, Examiner applies an interpretation that Applicant intended to recall the previously recited electrodes instead of suggesting the ionomer layer included an additional electrode. As such, all layers of the PEM within the MEA are of the same cross sectional area as the electrodes and composite membrane (Fig. 6 teaching the claimed “having at least a same cross-sectional area as that of the adjacent electrode, having at least the same cross-sectional area as that of the reinforcing layer”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150180072 by Lee in view of Durante.

Regarding Claim 1, Lee discloses an MEA (16 Fig. 4 [0016] teaching the claimed “an electrolyte membrane stacked between different electrodes”) comprising an electrolyte membrane (15 Fig. 4). 

Lee fails to disclose a multilayer structure of the electrolyte membrane. 

However, Durante teaches an PEM of an MEA wherein the PEM includes an ionomer layer (13 Fig. 4 [0036] teaching the claimed “an ionomer layer of the electrolyte membrane”). The PEM also includes an ion exchange material on either side of the ionomer (12 Fig. 4 [0037] teaching the claimed “a first layer, a second layer”) and a composite membrane (21 Fig. 4 [0038] teaching the claimed “a reinforcing layer”). In view of the 112b above in light of the instant disclosure, Examiner applies an interpretation that Applicant intended to recall the previously recited electrodes instead of suggesting the ionomer layer included an additional electrode. As such, all layers of the PEM within the MEA are of the same cross sectional area as the electrodes and composite membrane (Fig. 6 teaching the claimed “having at least a same cross-sectional area as that of the adjacent electrode, having at least the same cross-sectional area as that of the reinforcing layer”). 

Durant’s PEM exhibits increased durability ([0011]) therefore a skilled artisan would appreciate use of Durant’s PEM in Lee’s MEA would increase durability, rendering obvious the substitution of Lee’s PEM for Durant’s PEM with an reasonable expectation of success. 

Regarding Claim 2, modified Lee discloses the ion exchange layers have cross sectional areas less than the composite membrane (Durante Fig. 4 teaching the claimed “wherein the first layer has a smaller cross-sectional area than a cross-sectional area of the reinforcing layer”) and that the composite membrane has a cross sectional area greater than the electrodes (Lee Fig. 4 teaching the claimed “which is larger than a cross-sectional area of the adjacent electrode”).  
 
Regarding Claim 3, modified Lee discloses the PEM includes the ionomer layer (Durante 13 Fig. 4 teaching the claimed “wherein the electrolyte membrane comprises an ionomer layer”) and that the PEM includes expanded PTFE (Durante [0012]) wherein use of the e-PTFE may be between 15-20 microns thick (Durante [0088] teaching the claimed “and a porous film having a thickness of 3 to 50 .mu.m and made of expanded polytetrafluoroethylene (e-PTFE)”).  
 
Regarding Claim 4, modified Lee discloses forming a sub-gasket about the periphery of the MEA ([0057] teaching the claimed “further comprising: a sub-gasket bonded to each edge of both surfaces of the adjacent electrode and the electrolyte membrane”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721